Advisory Action
The Applicant’s arguments dated 1/8/2021 have been fully considered. There are no claim amendments, thus the last set of claims submitted on 9/11/2020 stands. Claims 7, 10-15, 27-40, and 42-44 are withdrawn from examination. Claim 46 is cancelled. Claims 1-45 and 47-51 remain pending.
Response to Arguments
Applicant arguments that the 35 USC 103 rejection of the independents claims as being unpatentable over HUMFELD (US-2016/0257427), hereinafter HUMFELD, in view of WIDDLE (US-2011/0030380), hereinafter WIDDLE, is not appropriate, have been fully considered and found not to be persuasive (see arguments of 1/8/2021, pages 12-13).
Applicant states that in the response to the arguments made on 9/11/2020, the final office action of 11/25/2020 asserts that one of skill in the art would be motivated to combine the chevron shape disclosed in WIDDLE with the step lap joint method in HUMFELD since WIDDLE discloses the advantages of this shape for reducing engine noise, and since HUMFELD is intended to produce aircraft parts, jet engine noise reduction is a factor in deciding the shape of the joint panel.
Respectfully, the Office Action's rationale is a non sequitur for reasons explained previously. WIDDLE discloses the advantages of chevrons for noise reduction as part of the trailing edge of an engine cowling. The noise reduction effect in this specific context is produced by the engine fan flow passing over the chevrons. The Office Action seems to assert that incorporating chevrons to affect the shape of a composite panel would increase the noise insulation properties of the panel. However, neither the Office Action nor WIDDLE provides any explanation regarding the physics of how the chevrons (removed from the context of fan flow) and the resulting panel shape would reduce engine noise in a way that would be obvious to one of skill in the art and serve as a motivation to combine the references in the proposed manner. The Office Action makes a huge extrapolation from the specific noise reduction context disclosed in WIDDLE to the context of incorporation into a composite panel without any explanation of how this effect would occur let alone how it would be obvious. Rather, all that is provided in the Office Action is a vague conclusory assertion.
	The combination of HUMFELD and WIDDLE is not removed from the context of fan flow. The Examiner clearly stated that this combination is indeed in the context of fan flow (see the final office action of 11/25/2020). The Examiner re-iterates the rationale for this combination below.
HUMFELD states that its method of forming composite laminates applies to any parts of aircraft of any shape {[0088], [0043]}. HUMFELD discloses the use of these composite laminates in fuel tank nacelles of aircrafts {[0043]}. HUMFELD further discloses that the method may also be implemented for forming composite assemblies having relatively complex geometries {[0044]}. One of ordinary skill in the art recognizes that the jet engine nacelle (or cowling) is also part of an aircraft having a relatively complex geometry that can benefit from the method of HUMFELD. 
Therefore, an artisan would consider the method of panel construction of HUMFLED in constructing a jet engine nacelle where the fan flow and thus potential of generation of high noise exists. This combination is not removed from the context of fan flow.
[FIG. 13]} or C-Shape {[0088]}. HUMFELD also discloses that the joint method described in its invention is applicable to any shape {[0088]}. Therefore, the chevron shape is also applicable to HUMFELD’s method.
WIDDLE teaches that with the present day jet aircraft, structures typically known in the industry as “chevron” have been used to help in suppressing noise generated by the engine {[0006]}. Therefore, and based on WIDDLE’s teaching, an artisan that is considering using the panel of HUMFELD in construction of jet engine nacelle, would have been highly motivated to incorporate a chevron shape in HUMFELD’s panel. 
The Examiner suggests that a more proper argument by the Applicant should have focused on reason(s) as to why the panel of HUMFELD is not appropriate for the construction of an engine nacelle. If the Applicant had been able to demonstrate this, then an artisan would not have considered using the panel for the engine in the first place and thus there would have been no motivation to look to the prior art of WIDDLE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748